Landis, Judge:
The merchandise covered by the above-entitled protest consists of one used Stokes moulding press which was assessed with duty at the rate of 13% per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs' and Trade (T.D. 52739), as an article having as an essential feature an electrical element or device.
Plaintiff claims the merchandise is entitled to entry free of duty under paragraph 1615(a) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (T.D. 49646), as American goods returned.
Counsel for the parties have submitted this case for decision on the following stipulation:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the articles on the invoice covered by the above-named protest that are marked with an A, and the initials JJP, Commodity Specialist John J. Plisich, were manufactured or pro*191duced in the United States and were returned to the United States from abroad prior to August 31, 1963 without having been advanced in value or improved in condition by any process of manufacture or other means.
That duty was assessed upon liquidation because of non-compliance with certain customs regulations relating to the duty-free entry of returned American articles; that the importer has now furnished all of the information necessary for compliance with such regulations, and the District Director is now satisfied as to the existence of all facts upon which entry of the merchandise under Paragraph 1615 Tariff Act of 1930 is dependent.
The above-named protest is submitted for decision upon this stipulation.
Accepting the stipulation as an agreed statement of facts, we find and hold, as alleged by the plaintiff, that the item marked with the letter “A” and initialed JJP by Commodity Specialist John J. Plisich on the invoice, is entitled to entry free of duty under paragraph 1615(a), as amended, supra, as American goods returned.
Judgment will be rendered accordingly.